. ATTORNEY DISCIPLINARY PROCEEDING PER CURIAM hThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent engaged in the unauthorized practice of law, accepted legal, fees from clients and failed to complete the legal matters which he had been retained to handle, and engaged in deceitful and dishonest conduct and conduct prejudicial to the administration of justice. Respondent and the ODC submitted a joint petition for consent discipline seeking respondent’s disbarment. Having reviewed the petition, IT IS ORDERED that the Petition for Consent Discipline be accepted and that Richard C. Teissier, Louisiana Bar Roll number 18461, be and he hereby is disbarred, retroactive to July 28, 2015, the date of his interim suspension. His name shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked. IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid. GENOVESE, J., dissents and assigns reasons. h GENOVESE, J., would reject consent discipline and impose permanent disbarment.